     Case 3:15-cv-00578-WQH-AGS Document 425 Filed 08/02/19 PageID.23167 Page 1 of 24


               1 LATHAM & WATKINS LLP
                 Robert M. Howard (Bar No. 145870)
               2 Daniel P. Brunton (Bar No. 218615)
                 12670 High Bluff Drive
               3 San Diego, California 92130
                 Tel: 858.523.5400 / Fax: 858.523.5450
               4 Email: robert.howard@lw.com
                 Email: daniel.brunton@lw.com
               5
                 CAPES, SOKOL, GOODMAN
               6 AND SARACHAM, PC
                 Adam E. Miller, MOBA No. 40945
               7 (Admitted Pro Hac Vice)
                 7701 Forsyth Boulevard, Twelfth Floor
               8 St. Louis, Missouri 63105
                 Tel.: 314.754.4870 / Fax: 314.754.4811
               9 Email: miller@capessokol.com
                 Email: cromwell@capessokol.com
              10
                 Daniel Blakey (Bar No. 143748)
              11 3601 Oak Avenue
                 Manhattan Beach, California 902066
              12 Tel: 310.545.1723 / Fax: 314.754.4849
                 Email: blakey@capessokol.com
              13
                 Attorneys for Defendants Monsanto
              14 Company, Solutia Inc., and Pharmacia LLC
              15
              16                           UNITED STATES DISTRICT COURT
              17                        SOUTHERN DISTRICT OF CALIFORNIA
              18    SAN DIEGO UNIFIED PORT                CASE NO. 3:15-cv-00578-WQH-AGS
                    DISTRICT, a public corporation; and
              19    CITY OF SAN DIEGO, a municipal        OMNIBUS DECLARATION OF
                    corporation,                          ROBERT M. HOWARD IN SUPPORT
              20                                          OF DEFENDANTS’ MOTIONS FOR
                                                          SUMMARY JUDGMENT OR, IN THE
              21                       Plaintiffs,        ALTERNATIVE, PARTIAL
                                                          SUMMARY JUDGMENT AGAINST
              22            v.                            PLAINTIFFS CITY OF SAN DIEGO
                                                          AND SAN DIEGO UNIFIED PORT
              23    MONSANTO COMPANY, SOLUTIA             DISTRICT
                    INC., and PHARMACIA
              24    CORPORATION,                          NO ORAL ARGUMENT UNLESS
                                                          REQUESTED BY THE COURT
              25
                                       Defendants.        Judge: Hon. William Q. Hayes
              26                                          File Date: March 13, 2015
                                                          Trial Date: February 18, 2020
              27                                          Hearing Date: September 9, 2019
              28

                   US-DOCS\109825133                                  CASE NO. 3:15-cv-00578-WQH-AGS
ATTORNEYS AT LAW
   SAN DIEGO                                                   OMNIBUS DECL. OF R. HOWARD ISO DEFS.’
                                                                  MOTIONS FOR SUMMARY JUDGMENT
     Case 3:15-cv-00578-WQH-AGS Document 425 Filed 08/02/19 PageID.23168 Page 2 of 24


                   1            I, Robert M. Howard, hereby declare:
                   2            1.         I am an attorney licensed to practice law in the State of California and
                   3 am admitted before this Court. I am a partner at Latham & Watkins LLP, counsel
                   4 of record for Defendants Monsanto Company, Solutia Inc., and Pharmacia LLC
                   5 (“Defendants”) in the above-captioned action. I have personal knowledge of the
                   6 matters recited herein, and if called upon to testify concerning them under oath, I
                   7 could and would testify competently thereto.
                   8            2.         I make this declaration in support of Defendants’ four motions for
                   9 summary judgment or partial summary judgment. As set forth below, copies of the
              10 documents, exhibits, and transcripts cited in the four motions are attached to this
              11 declaration.
              12                3.         Attached as Exhibit 1 are true and correct copies of the deposition
              13 transcripts of San Diego Unified Port District (“Port”) Rule 30(b)(6) witness,
              14 David Michael Johns (Windward Environmental LLC), taken on April 30 and May
              15 1, 2019.
              16                4.         Attached as Exhibit 2 is a true and correct copy of the deposition
              17 transcript of Port Rule 30(b)(6) witness, Eileen Maher (Port Director of
              18 Environmental Conservation), taken on May 7, 2019.
              19                5.         Attached as Exhibit 3 are true and correct copies of the deposition
              20 transcripts of Port Rule 30(b)(6) witness, Karen Holman (Port Director of
              21 Environmental Protection), taken on May 16 and June 13, 2019.
              22                6.         Attached as Exhibit 4 are true and correct copies of the deposition
              23 transcripts of Port Rule 30(b)(6) witness, Duane Bennett (Former Port Attorney),
              24 taken on May 8 and 9, 2019.
              25                7.         Attached as Exhibit 5 is a true and correct copy of the deposition
              26 transcript of Port Rule 30(b)(6) witness, Jason Giffen (Port Assistant Vice
              27 President of Planning and Green Port), taken on May 15, 2019.
              28 / / /

                       US-DOCS\109825133                                               CASE NO. 3:15-cv-00578-WQH-AGS
ATTORNEYS AT LAW
   SAN DIEGO                                                             1      OMNIBUS DECL. OF R. HOWARD ISO DEFS.’
                                                                                   MOTIONS FOR SUMMARY JUDGMENT
     Case 3:15-cv-00578-WQH-AGS Document 425 Filed 08/02/19 PageID.23169 Page 3 of 24


                   1            8.         Attached as Exhibit 6 is a true and correct copy of the deposition
                   2 transcript of Port Rule 30(b)(6) witness, Cid Tesoro (Port Assistant Vice President
                   3 of Infrastructure), taken on May 2, 2019.
                   4            9.         Attached as Exhibit 7 is a true and correct copy of the deposition
                   5 transcript of Port employee, Paul Brown, taken on June 11, 2019.
                   6            10.        Attached as Exhibit 8 are true and correct copies of the deposition
                   7 transcripts of City of San Diego (“City”) Rule 30(b)(6) witness, Ruth Kolb
                   8 (Program Manager for City of San Diego Storm Water Division), taken on June 21
                   9 and 25, 2019.
              10                11.        Attached as Exhibit 9 is a true and correct copy of the deposition
              11 transcript of City Rule 30(b)(6) witness, Roger Wammack (Assistant Deputy
              12 Director, Operations and Maintenance, City of San Diego Storm Water Division),
              13 taken on June 24, 2019.
              14                12.        Attached as Exhibit 10 is a true and correct copy of the deposition
              15 transcript of City Rule 30(b)(6) witness, Shawn Brown (City Attorney’s Office
              16 Inspector), taken on June 26, 2019.
              17                13.        Attached as Exhibit 11 is a true and correct copy of the deposition
              18 transcript of Port Tenants Association President, Sharon Cloward, taken on April
              19 24, 2019.
              20                14.        Attached as Exhibit 12 is a true and correct copy of the deposition
              21 transcript of Norman Abell, Managing Partner of San Diego Bay Aquaculture,
              22 taken on April 26, 2019.
              23                15.        Attached as Exhibit 13 is a true and correct copy of the deposition
              24 transcript of Torre Polizzi, Principal of Sunken Seaweed, taken on June 25, 2019.
              25                16.        Attached as Exhibit 14 is a true and correct copy of the deposition
              26 transcript of Richard Motta, High Seas Fuel Dock, taken on July 2, 2019.
              27                17.        Attached as Exhibit 15 is a true and correct copy of the deposition
              28 transcript of Port and City expert, William D. Golightly, taken on June 4, 2019.

                       US-DOCS\109825133                                              CASE NO. 3:15-cv-00578-WQH-AGS
ATTORNEYS AT LAW
   SAN DIEGO                                                            2      OMNIBUS DECL. OF R. HOWARD ISO DEFS.’
                                                                                  MOTIONS FOR SUMMARY JUDGMENT
     Case 3:15-cv-00578-WQH-AGS Document 425 Filed 08/02/19 PageID.23170 Page 4 of 24


                   1            18.        Attached as Exhibit 16 is a true and correct copy of the deposition
                   2 transcript of Port and City expert, Philip Bedient, Ph.D., taken on June 7, 2019.
                   3            19.        Attached as Exhibit 17 is a true and correct copy of the deposition
                   4 transcript of Port expert, Paul Fuglevand, taken on June 19, 2019.
                   5            20.        Attached as Exhibit 18 is a true and correct copy of the deposition
                   6 transcript of City expert, J. Michael Trapp, Ph.D., taken on June 19, 2019.
                   7            21.        Attached as Exhibit 19 is a true and correct copy of the deposition
                   8 transcript of Port and City expert, John Toll, Ph.D., taken on June 21, 2019.
                   9            22.        Attached as Exhibit 20 is a true and correct copy of the deposition
              10 transcript of Port and City expert, Ann S. Jones, Ph.D., taken on June 24, 2019.
              11                23.        Attached as Exhibit 21 is a true and correct copy of the deposition
              12 transcript of Port and City expert, Charles J. Cicchetti, Ph.D., taken on July 10,
              13 2019.
              14                24.        Attached as Exhibit 22 is a true and correct copy of the deposition
              15 transcript of Port and City expert, Richard DeGrandchamp, taken on June 18,
              16 2019.
              17                25.        Attached as Exhibit 23 is a true and correct copy of the deposition
              18 transcript of Defendants’ expert, Richard G. Luthy, Ph.D., taken on July 12, 2019.
              19                26.        Attached as Exhibit 24 is a true and correct copy of the Expert Report
              20 of Paul Fuglevand, produced by Port on April 5, 2019.
              21                27.        Attached as Exhibit 25 is a true and correct copy of the Supplement
              22 to Expert Report of Paul Fuglevand, produced by the Port on May 8, 2019.
              23                28.        Attached as Exhibit 26 is a true and correct copy of the Expert
              24 Statement of Ann S. Jones, produced by the Port and the City on April 5, 2019.
              25                29.        Attached as Exhibit 27 is a true and correct copy of the Response to
              26 Expert Statements by Ann S. Jones, produced by the Port and the City on June 14,
              27 2019.
              28 / / /

                       US-DOCS\109825133                                              CASE NO. 3:15-cv-00578-WQH-AGS
ATTORNEYS AT LAW
   SAN DIEGO                                                            3      OMNIBUS DECL. OF R. HOWARD ISO DEFS.’
                                                                                  MOTIONS FOR SUMMARY JUDGMENT
     Case 3:15-cv-00578-WQH-AGS Document 425 Filed 08/02/19 PageID.23171 Page 5 of 24


                   1            30.        Attached as Exhibit 28 is a true and correct copy of the Expert Report
                   2 of John Toll, produced by the Port and the City on April 5, 2019.
                   3            31.        Attached as Exhibit 29 is a true and correct copy of the Expert
                   4 Opinion Report of J. Michael Trapp, produced by the City on April 19, 2019.
                   5            32.        Attached as Exhibit 30 is a true and correct copy of the Expert Report
                   6 of Charles J. Cicchetti, produced by the Port and the City on April 5, 2019.
                   7            33.        Attached as Exhibit 31 is a true and correct copy of the Rebuttal
                   8 Expert Report of Charles J. Cicchetti, produced by the Port and the City on June
                   9 14, 2019.
              10                34.        Attached as Exhibit 32 is a true and correct copy of the Expert Report
              11 of Jason Conder, Ph.D., produced by Defendants on May 10, 2019.
              12                35.        Attached as Exhibit 33 is a true and correct copy of the Expert Report
              13 of Gary H. London, produced by Defendants on May 10, 2019.
              14                36.        Attached as Exhibit 34 is a true and correct copy of the Expert Report
              15 of Richard G. Luthy, Ph.D., produced by Defendants on May 10, 2019.
              16                37.        Attached as Exhibit 35 is a true and correct copy of the Transcript of
              17 Hearing on the City’s Motion to Sever, San Diego Unified Port District v.
              18 Monsanto Co., Case No. 3:15-cv-0578, taken on February 27, 2019.
              19                38.        Attached as Exhibit 36 is a true and correct copy of Exhibit 8 to the
              20 deposition of Sharon Cloward, entitled U.S.S. Midway Museum, Museum Fact
              21 Sheet, updated December 26, 2017.
              22                39.        Attached as Exhibit 37 is a true and correct copy of Exhibit 5 to the
              23 deposition of D. Michael Johns, Letter from the Port (David Merk) to the
              24 California Regional Water Quality Control Board (Song Her) regarding Comment
              25 Letter – 2006 Federal CWA Section 303(d) List, dated October 20, 2006.
              26                40.        Attached as Exhibit 38 is a true and correct copy of Exhibit 10 to the
              27 deposition of Port/City Expert Philip Bedient, Ph.D., City of San Diego
              28 Characterization and Assessment of Storm Drain Sediments from Switzer Creek,

                       US-DOCS\109825133                                              CASE NO. 3:15-cv-00578-WQH-AGS
ATTORNEYS AT LAW
   SAN DIEGO                                                            4      OMNIBUS DECL. OF R. HOWARD ISO DEFS.’
                                                                                  MOTIONS FOR SUMMARY JUDGMENT
     Case 3:15-cv-00578-WQH-AGS Document 425 Filed 08/02/19 PageID.23172 Page 6 of 24


                   1 dated March 20, 2009.
                   2            41.        Attached as Exhibit 39 is a true and correct copy of Exhibit 14 to the
                   3 deposition of D. Michael Johns, excerpts of the Joint U.S. Navy-Port report
                   4 entitled San Diego Bay – Integrated Natural Resources Plan, dated September
                   5 2013.
                   6            42.        Attached as Exhibit 40 is a true and correct copy of Exhibit 17 to the
                   7 deposition of D. Michael Johns, California Regional Water Quality Control Board,
                   8 San Diego Region (“Regional Board”), Cleanup and Abatement Order No. 86-92,
                   9 dated October 17, 1986.
              10                43.        Attached as Exhibit 41 is a true and correct copy of Exhibit 18 to the
              11 deposition of D. Michael Johns, Regional Board Cleanup and Abatement Order
              12 No. 95-21, dated May 24, 1995.
              13                44.        Attached as Exhibit 42 is a true and correct copy of Exhibit 19 to the
              14 deposition of D. Michael Johns & Exhibit 36 to the deposition of R. Kolb,
              15 Regional Board Cleanup and Abatement Order No. R9-2012-0024, dated March
              16 14, 2012.
              17                45.        Attached as Exhibit 43 is a true and correct copy of Exhibit 29 to the
              18 deposition of D. Michael Johns, the Port Master Plan, dated August 2017.
              19                46.        Attached as Exhibit 44 is a true and correct copy of Exhibit 34 to the
              20 deposition of D. Michael Johns, Office of Environmental Health Hazard
              21 Assessment, Information About Eating Fish from San Diego Bay, dated October
              22 2013.
              23                47.        Attached as Exhibit 45 is a true and correct copy of Exhibit 54 to the
              24 deposition of D. Michael Johns, Convair Lagoon Basis of Design Report,
              25 Submitted to the Regional Board by Teledyne Ryan Aeronautical, dated June 1992.
              26                48.        Attached as Exhibit 46 is a true and correct copy of Exhibit 89 to the
              27 deposition of Eileen Maher, 2008 San Diego Bay Eelgrass Inventory and
              28 Bathymetry Update, presented by Eric Chavez to the San Diego Unified Port

                       US-DOCS\109825133                                              CASE NO. 3:15-cv-00578-WQH-AGS
ATTORNEYS AT LAW
   SAN DIEGO                                                            5      OMNIBUS DECL. OF R. HOWARD ISO DEFS.’
                                                                                  MOTIONS FOR SUMMARY JUDGMENT
     Case 3:15-cv-00578-WQH-AGS Document 425 Filed 08/02/19 PageID.23173 Page 7 of 24


                   1 District Environmental Advisory Committee, dated September 10, 2009.
                   2            49.        Attached as Exhibit 47 is a true and correct copy of Exhibit 93 to the
                   3 deposition of Eileen Maher, Coastal Development Permit for the Convair Lagoon
                   4 Sandcapping Project, dated October 24, 1996.
                   5            50.        Attached as Exhibit 48 is a true and correct copy of Exhibit 94 to the
                   6 deposition of Eileen Maher, Board of Port Commissioners Resolution 93-325,
                   7 Final Environmental Impact Report/Remedial Action Plan regarding Convair
                   8 Lagoon Remediation, dated October 19, 1993.
                   9            51.        Attached as Exhibit 49 is a true and correct copy of Exhibit 95 to the
              10 deposition of Eileen Maher, Coastal Development Permit for Sediment
              11 Remediation and Aquatic Enhancement at the Former Campbell Shipyard,
              12 approved by the Board of Port Commissioners on August 31, 2004.
              13                52.        Attached as Exhibit 50 is a true and correct copy of Exhibit 132 to the
              14 deposition of Duane Bennett, Lease Termination Agreement between the Port and
              15 Campbell Industries, dated November 16, 1999.
              16                53.        Attached as Exhibit 51 is a true and correct copy of Exhibit 168 to the
              17 deposition of Jason Giffen, printout of the San Diego Anglers Foundation website
              18 “Programs” page, dated May 18, 2019.
              19                54.        Attached as Exhibit 52 is a true and correct copy of Exhibit 169 to the
              20 deposition of Jason Giffen, printout of “Port-Sponsored Events: 23rd Annual
              21 Open Bay Bass Tournament” page from the Port’s website, dated February 16,
              22 2019.
              23                55.        Attached as Exhibit 53 is a true and correct copy of Exhibit 183 to the
              24 deposition of Jason Giffen, Blue Economy Agreement between the Port and San
              25 Diego Bay Aquaculture, LLC for Shellfish FLUPSY Demonstration Project, dated
              26 September 15, 2017.
              27                56.        Attached as Exhibit 54 is a true and correct copy of Exhibit 186 to the
              28 deposition of Jason Giffen, Blue Economy Agreement between the Port and

                       US-DOCS\109825133                                              CASE NO. 3:15-cv-00578-WQH-AGS
ATTORNEYS AT LAW
   SAN DIEGO                                                            6      OMNIBUS DECL. OF R. HOWARD ISO DEFS.’
                                                                                  MOTIONS FOR SUMMARY JUDGMENT
     Case 3:15-cv-00578-WQH-AGS Document 425 Filed 08/02/19 PageID.23174 Page 8 of 24


                   1 Sunken Seaweed, LLC for Seaweed Farm Demonstration Project, dated July 23,
                   2 2018.
                   3            57.        Attached as Exhibit 55 is a true and correct copy of Exhibit 11 to the
                   4 deposition of Port/City Expert Philip Bedient, Ph.D., Chollas Creek and Paleta
                   5 Creek Storm Drain Characterization Study, submitted by Tetra Tech to the City on
                   6 July 16, 2010.
                   7            58.        Attached as Exhibit 56 is a true and correct copy of Exhibit 196 to the
                   8 deposition of Karen Holman, Letter from the Port to the Regional Board regarding
                   9 San Diego Unified Port District Should Not Be Added as Responsible Party for
              10 Compliance for NPDES Permits, dated February 20, 1991.
              11                59.        Attached as Exhibit 57 is a true and correct copy of Exhibit 12 to the
              12 deposition of Port/City Expert Philip Bedient, Ph.D., Downtown Anchorage/B
              13 Street/Broadway Piers Storm Drain Characterization Study, submitted by Tetra
              14 Tech to the City on July 16, 2010.
              15                60.        Attached as Exhibit 58 is a true and correct copy of Exhibit 6 to the
              16 deposition of Paul Fuglevand, Cost Estimates for 9 San Diego Bay Dredging
              17 Scenarios and Assumptions.
              18                61.        Attached as Exhibit 59 is a true and correct copy of Exhibit 12 to the
              19 deposition of Paul Fuglevand, Draft Final Basis of Design Memorandum: San
              20 Diego Shipyard Sediment Site – North Shipyard, prepared by Anchor QEA, L.P.,
              21 dated August 2013.
              22                62.        Attached as Exhibit 60 is a true and correct copy of Exhibit 38 to the
              23 deposition of Ruth Kolb, City of San Diego’s Comprehensive Annual Financial
              24 Report for the Fiscal Year Ended June 30, 2015, issued by the City on December 8,
              25 2015.
              26                63.        Attached as Exhibit 61 is a true and correct copy of Exhibit 41 to the
              27 deposition of Ruth Kolb, Regional Board Order No. R9-2013-0001, amended
              28 November 18, 2015.

                       US-DOCS\109825133                                              CASE NO. 3:15-cv-00578-WQH-AGS
ATTORNEYS AT LAW
   SAN DIEGO                                                            7      OMNIBUS DECL. OF R. HOWARD ISO DEFS.’
                                                                                  MOTIONS FOR SUMMARY JUDGMENT
     Case 3:15-cv-00578-WQH-AGS Document 425 Filed 08/02/19 PageID.23175 Page 9 of 24


                   1            64.        Attached as Exhibit 62 is a true and correct copy of Exhibit 42 to the
                   2 deposition of Ruth Kolb, San Diego Bay Watershed Management Area Water
                   3 Quality Improvement Plan, submitted to the Regional Board, dated June 2015.
                   4            65.        Attached as Exhibit 63 is a true and correct copy of Exhibit 13 to the
                   5 deposition of Charles J. Cicchetti, State Lands Commission Benchmark Rental
                   6 Rates, dated 2016.
                   7            66.        Attached as Exhibit 64 is a true and correct copy of an Order on Joint
                   8 Motion for Determination of Good Faith Settlement, City of San Diego v. National
                   9 Steel & Shipbuilding Co., Case No. 09-cv-2275-WQH (BGS) (S.D. Cal.), dated
              10 Apr. 21, 2015.
              11                67.        Attached as Exhibit 65 is a true and correct copy of an Order
              12 Confirming Good Faith Settlement, City of San Diego v. National Steel &
              13 Shipbuilding Co., Case No. 09-cv-2275-WQH (BGS) (S.D. Cal.), dated May 12,
              14 2015.
              15                68.        Attached as Exhibit 66 is a true and correct copy of the City’s Federal
              16 Rule of Civil Procedure 26(a)(1) Initial Disclosures, served May 12, 2017.
              17                69.        Attached as Exhibit 67 is a true and correct copy of the City’s First
              18 Amended Federal Rule of Civil Procedure 26(a)(1) Initial Disclosures, served
              19 October 10, 2017.
              20                70.        Attached as Exhibit 68 is a true and correct copy of the Port’s
              21 Amended Damages and Abatement Disclosures, served February 26, 2019.
              22                71.        Attached as Exhibit 69 is a true and correct copy of the Port’s Second
              23 Amended Damages and Abatement Disclosures, served April 4, 2019.
              24                72.        Attached as Exhibit 70 is a true and correct copy of the Port’s
              25 Supplemental Responses to Pharmacia LLC’s Special Interrogatories (Set Six
              26 [Nos. 17 and 18]), served May 10, 2019.
              27                73.        Attached as Exhibit 71 is a true and correct copy of the City’s
              28 Amended Fifth Supplemental Responses to Pharmacia LLC’s Special

                       US-DOCS\109825133                                               CASE NO. 3:15-cv-00578-WQH-AGS
ATTORNEYS AT LAW
   SAN DIEGO                                                            8       OMNIBUS DECL. OF R. HOWARD ISO DEFS.’
                                                                                   MOTIONS FOR SUMMARY JUDGMENT
    Case 3:15-cv-00578-WQH-AGS Document 425 Filed 08/02/19 PageID.23176 Page 10 of 24


                   1 Interrogatories (Set One), served July 3, 2019.
                   2            74.        Attached as Exhibit 72 is a true and correct copy of the Final
                   3 Environmental Impact Report/Final Remedial Action Plan for the Convair Lagoon
                   4 Remediation, prepared by Ogden Environmental and Energy Services for the Port,
                   5 dated October 1993.
                   6            75.        Attached as Exhibit 73 is a true and correct copy of the Convair
                   7 Lagoon Post Closure Monitoring Report, prepared by Geosyntec Consultants,
                   8 dated August 14, 2018, and available on the Regional Board’s website at
                   9 https://geotracker.waterboards.ca.gov/esi/uploads/geo_report/4304220795/L10008
              10 531269.PDF.
              11                76.        Attached as Exhibit 74 is a true and correct copy of Port Resolution
              12 2003-197, Campbell Sediment Remediation Aquatic Enhancement Project:
              13 Certification of Final Supplemental Environmental Impact Report, dated December
              14 2, 2003.
              15                77.        Attached as Exhibit 75 is a true and correct copy of Regional Board
              16 Order No. R9-2013-0093, Waste Discharge Requirements for National Steel and
              17 Shipbuilding Company, dated July 10, 2013, and available on the Regional
              18 Board’s website at
              19 https://www.waterboards.ca.gov/sandiego/board_decisions/adopted_orders/2013/R
              20 9-2013-0093.pdf.
              21                78.        Attached as Exhibit 76 is a true and correct copy of Regional Board
              22 Investigative Order No. R9-2017-0082, An Order Directing Continental Maritime
              23 of San Diego, the California Department of Transportation, and the City of San
              24 Diego to Submit Technical Reports Pertaining to an Investigation of Sediment
              25 Chemistry in San Diego Bay Adjacent to Continental Maritime of San Diego,
              26 dated August 4, 2017, and available on the Regional Board’s website at
              27 https://www.waterboards.ca.gov/sandiego/board_decisions/adopted_orders/2017/R
              28 9-2017-0082.pdf.

                       US-DOCS\109825133                                              CASE NO. 3:15-cv-00578-WQH-AGS
ATTORNEYS AT LAW
   SAN DIEGO                                                            9      OMNIBUS DECL. OF R. HOWARD ISO DEFS.’
                                                                                  MOTIONS FOR SUMMARY JUDGMENT
    Case 3:15-cv-00578-WQH-AGS Document 425 Filed 08/02/19 PageID.23177 Page 11 of 24


                   1            79.        Attached as Exhibit 77 is a true and correct copy of a letter from the
                   2 Regional Board regarding Order No. R9-2019-0106, Denial of Water Quality
                   3 Certification and Waiver of Waste Discharge Requirements for the Otay Hills
                   4 Construction Aggregate and Inert Debris Engineered Fill Operation Project, dated
                   5 May 13, 2019, and available on the Regional Board’s website at
                   6 https://www.waterboards.ca.gov/water_issues/prorgrams/401_certification/docs/de
                   7 nied/2019/R9-2019-0106.pdf.
                   8            80.        Attached as Exhibit 78 is a true and correct copy of an Order on Good
                   9 Faith Settlement, City of San Diego v. National Steel & Shipbuilding Co., Case No.
              10 09-cv-2275-WQH (JLB) (S.D. Cal.), dated July 10, 2014.
              11                81.        Attached as Exhibit 79 is a true and correct copy of the Settlement
              12 Agreement entered in City of San Diego v. National Steel & Shipbuilding Co.,
              13 Case No. 09-cv-2275-WQH (JLB) (S.D. Cal.), dated October 2, 2015.
              14                82.        Attached as Exhibit 80 is a true and correct copy of a letter from
              15 Anchor QEA to the Regional Board, attaching the Final Cleanup and Abatement
              16 Completion Report for the San Diego Shipyard Sediment Site, dated July 14, 2016.
              17                83.        Attached as Exhibit 81 is a true and correct copy of a letter from the
              18 Regional Board to BAE Systems Ship Repair Inc. and NASSCO regarding the
              19 North Shipyard Remedial Action Plan Implementation Report and Final Cleanup
              20 and Abatement Completion Report for the San Diego Shipyard Sediment Site,
              21 dated November 23, 2016.
              22                84.        Attached as Exhibit 82 is a true and correct copy of excerpts of the
              23 California State Water Resources Control Board Staff Report and Substitute
              24 Environmental Document for Amendments to the Water Quality Control Plan for
              25 Enclosed Bays and Estuaries – Part 1: Sediment Quality, dated June 5, 2018, and
              26 available on the State Water Resources Control Board’s website at
              27 https://www.waterboards.ca.gov/water_issues/programs/bptcp/docs/sediment/sqofu
              28 llstaffreport.pdf.

                       US-DOCS\109825133                                               CASE NO. 3:15-cv-00578-WQH-AGS
ATTORNEYS AT LAW
   SAN DIEGO                                                            10      OMNIBUS DECL. OF R. HOWARD ISO DEFS.’
                                                                                   MOTIONS FOR SUMMARY JUDGMENT
    Case 3:15-cv-00578-WQH-AGS Document 425 Filed 08/02/19 PageID.23178 Page 12 of 24


                   1            85.        Attached as Exhibit 83 is a true and correct copy of a letter from the
                   2 San Diego Bay Environmental Restoration Fund to the Regional Board regarding
                   3 Remedial Monitoring Progress Report, dated February 5, 2019.
                   4            86.        Attached as Exhibit 84 is a redacted copy of Plaintiff San Diego
                   5 Unified Port District’s Draft Resolution Authorizing Contingent Fee Agreement
                   6 with Jackson Gilmour & Dobbs PC for Legal Services Related to SDUPD v.
                   7 Monsanto Co., dated August 11, 2015, and obtained from the Port’s website.
                   8            87.        Attached as Exhibit 85 is a true and correct copy of the deposition
                   9 transcript of Port expert, James R. Olson, taken on June 25, 2019.
              10                88.        Attached as Exhibit 86 is a true and correct copy of Exhibit 8 to the
              11 deposition of Richard G. Luthy, Ph.D., Spreadsheet of Analysis of Invoices
              12 attached to City expert Michael Trapp’s Report.
              13                89.        Attached as Exhibit 87 is a true and correct copy of Exhibit 9 to the
              14 deposition of Richard G. Luthy, Ph.D., Spreadsheet of Shipyard Invoices.
              15                90.        Attached as Exhibit 88 is a true and correct copy of an Order
              16 Confirming Good Faith Settlement, City of San Diego v. National Steel &
              17 Shipbuilding Co., Case No. 09-cv-2275-WQH (JLB) (S.D. Cal.), dated November
              18 13, 2015.
              19
              20                I declare under penalty of perjury that the foregoing is true and correct.
              21 Executed on August 2, 2019.
              22
                                                                     s/ Robert M. Howard
              23
                                                                     Robert M. Howard
              24
              25
              26
              27
              28

                       US-DOCS\109825133                                               CASE NO. 3:15-cv-00578-WQH-AGS
ATTORNEYS AT LAW
   SAN DIEGO                                                            11      OMNIBUS DECL. OF R. HOWARD ISO DEFS.’
                                                                                   MOTIONS FOR SUMMARY JUDGMENT
    Case 3:15-cv-00578-WQH-AGS Document 425 Filed 08/02/19 PageID.23179 Page 13 of 24


                   1                                      Index of Exhibits
                   2
                   3      Ex.                     Description                        Date(s)         Page(s)
                   4
                                  Deposition Transcript of D. Michael Johns      Apr. 30, 2019       24-191
                   5       1.
                                  (Port Rule 30(b)(6) witness), Windward          May 1, 2019
                   6
                                  Environmental LLC
                   7
                                  Deposition Transcript of Eileen Maher           May 7, 2019        192-300
                   8       2.
                                  (Port Rule 30(b)(6) witness), Port Director
                   9
                                  of Environmental Conservation
              10
                                  Deposition Transcript of Karen Holman          May 16, 2019        301-475
              11           3.
                                  (Port Rule 30(b)(6) witness), Port Director    June 13, 2019
              12
                                  of Environmental Protection
              13
                                  Deposition Transcript of Duane Bennett          May 8, 2019        476-664
              14           4.
                                  (Port Rule 30(b)(6) witness), Former Port       May 9, 2019
              15
                                  Attorney
              16
                                  Deposition Transcript of Jason Giffen (Port    May 15, 2019        665-780
              17           5.
                                  Rule 30(b)(6) witness), Port Assistant Vice
              18
                                  President of Planning and Green Port
              19
                                  Deposition Transcript of Cid Tesoro (Port       May 2, 2019        781-850
              20           6.
                                  Rule 30(b)(6) witness), Port Assistant VP
              21
                                  of Infrastructure
              22
                           7.     Deposition Transcript of Paul Brown, Port      June 11, 2019       851-952
              23
                                  employee, Port Dept. of Env. Protection
              24
                                  Deposition Transcript of Ruth Kolb (City       June 21, 2019      953-1134
              25
                           8.     Rule 30(b)(6) witness), Program Manager,       June 25, 2019
              26
                                  Storm Water Inspections, City of San
              27
                                  Diego Storm Water Division
              28

                       US-DOCS\109825133                                           CASE NO. 3:15-cv-00578-WQH-AGS
ATTORNEYS AT LAW
   SAN DIEGO                                                       12       OMNIBUS DECL. OF R. HOWARD ISO DEFS.’
                                                                               MOTIONS FOR SUMMARY JUDGMENT
    Case 3:15-cv-00578-WQH-AGS Document 425 Filed 08/02/19 PageID.23180 Page 14 of 24


                   1
                          Ex.                      Description                       Date(s)         Page(s)
                   2
                                  Deposition Transcript of Roger Wammack         June 24, 2019     1135-1180
                   3
                                  (City Rule 30(b)(6) witness), Assistant
                   4       9.
                                  Deputy Director, Operations and
                   5
                                  Maintenance, City of San Diego Storm
                   6
                                  Water Division
                   7
                                  Deposition Transcript of Shawn Brown           June 26, 2019     1181-1232
                   8       10.
                                  (City Rule 30(b)(6) witness), City
                   9
                                  Attorney’s Office Inspector
              10
                           11.    Deposition Transcript of Sharon Cloward,       Apr. 24, 2019     1233-1323
              11
                                  Port Tenant Association President
              12
                                  Deposition Transcript of Norman Abell,         Apr. 26, 2019     1324-1379
              13
                           12.
                                  Managing Partner of San Diego Bay
              14
                                  Aquaculture
              15
                           13.    Deposition Transcript of Torre Polizzi,        June 25, 2019     1380-1427
              16
                                  Principal of Sunken Seaweed
              17
              18           14.    Deposition Transcript of Richard Motta,         July 2, 2019     1428-1447

              19                  High Seas Fuel Dock

              20           15.    Deposition Transcript of Port/City Expert       June 4, 2019     1448-1540

              21                  William D. Golightly (Kleinfelder)

              22           16.    Deposition Transcript of Port/City Expert       June 7, 2019     1541-1622

              23                  Philip Bedient, Ph.D.

              24           17.    Deposition Transcript of Port Expert Paul      June 19, 2019     1623-1748

              25                  Fuglevand

              26                  Deposition Transcript of City Expert J.        June 19, 2019     1749-1812
                           18.
              27                  Michael Trapp, Ph.D.

              28

                       US-DOCS\109825133                                           CASE NO. 3:15-cv-00578-WQH-AGS
ATTORNEYS AT LAW
   SAN DIEGO                                                        13      OMNIBUS DECL. OF R. HOWARD ISO DEFS.’
                                                                               MOTIONS FOR SUMMARY JUDGMENT
    Case 3:15-cv-00578-WQH-AGS Document 425 Filed 08/02/19 PageID.23181 Page 15 of 24


                   1
                          Ex.                     Description                        Date(s)         Page(s)
                   2
                           19.    Deposition Transcript of Port/City Expert      June 21, 2019     1813-1882
                   3
                                  John Toll, Ph.D.
                   4
                           20.    Deposition Transcript of Port/City Expert      June 24, 2019     1883-1955
                   5
                                  Ann S. Jones, Ph.D.
                   6
                           21.    Deposition Transcript of Port/City Expert       July 10, 2019    1956-2081
                   7
                                  Charles J. Cicchetti, Ph.D.
                   8
                           22.    Deposition Transcript of Port/City Expert      June 18, 2019     2082-2207
                   9
                                  Richard DeGrandchamp, Ph. D.
              10
                           23.    Deposition Transcript of Defendants’            July 12, 2019    2208-2307
              11
                                  Expert Richard G. Luthy, Ph.D.
              12
                           24.    Report of Port Expert Paul Fuglevand            Apr. 5, 2019     2308-2857
              13
              14           25.    Supplemental Report of Port Expert Paul         May 8, 2019      2858-4438
              15                  Fuglevand
              16           26.    Statement of Port/City Expert Ann               Apr. 5, 2019     4439-4475
              17                  Shellenbarger Jones, Ph.D.
              18           27.    Response to Expert Statement by Port/City      June 14, 2019     4476-5062
              19                  Expert Ann Shellenbarger Jones, Ph.D.
                           28.    Report of Port/City Expert John Toll, Ph.D.     Apr. 5, 2019     5063-5102
              20
              21                  Report of City Expert J. Michael Trapp,        Apr. 19, 2019     5103-6003
                           29.
              22                  Ph.D.
              23                  Report of Port/City Expert Charles J.           Apr. 5, 2019     6004-6117
                           30.
              24                  Cicchetti, Ph.D.
              25                  Rebuttal Report of Port/City Expert            June 14, 2019     6118-6672
                           31.
              26                  Charles J. Cicchetti, Ph.D.
              27                  Report of Defendants’ Expert Jason             May 10, 2019      6673-6746
                           32.
              28                  Conder, Ph.D. (GeoSyntec Consultants)
                       US-DOCS\109825133                                           CASE NO. 3:15-cv-00578-WQH-AGS
ATTORNEYS AT LAW
   SAN DIEGO                                                       14       OMNIBUS DECL. OF R. HOWARD ISO DEFS.’
                                                                               MOTIONS FOR SUMMARY JUDGMENT
    Case 3:15-cv-00578-WQH-AGS Document 425 Filed 08/02/19 PageID.23182 Page 16 of 24


                   1
                          Ex.                     Description                        Date(s)         Page(s)
                   2
                           33.    Report of Defendants’ Expert Gary H.           May 10, 2019      6747-6821
                   3
                                  London (London Moeder Advisors)
                   4
                           34.    Report of Defendants’ Expert Richard G.        May 10, 2019      6822-6972
                   5
                                  Luthy, Ph.D.
                   6
                           35.    Transcript for Hearing on Plaintiff City of    Feb. 27, 2019     6973-7046
                   7
                                  San Diego’s Motion to Sever
                   8
                           36.    U.S.S. Midway Museum Fact Sheet                Dec. 26, 2017     7047-7049
                   9
                                  (Cloward Dep. Exhibit 8)
              10
                                  Letter from San Diego Unified Port District     Oct. 20, 2006    7050-7055
              11
                           37.
                                  to State Water Resources Control Board
              12
                                  (Johns Dep. Exhibit 5)
              13
              14                  City of San Diego, Characterization and        Mar. 20, 2019     7056-7102

              15           38.    Assessment of Storm Drain Sediments

              16                  from Switzer Creek, Final Report (Bedient

              17                  Dep. Exhibit 10)

              18                  Excerpt of Joint Navy-Port San Diego Bay         Sept. 2013      7103-7116
                           39.
              19                  Integrated Natural Resources Management

              20                  Plan (Johns Dep. Exhibit 14)

              21                  California Regional Water Quality Control       Oct. 17, 1986    7117-7140

              22                  Board, San Diego Region, Cleanup and
                           40.
              23                  Abatement Order No. 86-92 for Teledyne

              24                  Ryan Aeronautical Near Lindbergh Field

              25                  (Johns Dep. Exhibit 17)

              26                  California Regional Water Quality Control      May 24, 1995      7141-7183
                           41.
              27                  Board, San Diego Region, Cleanup and

              28                  Abatement Order No. 95-21 for Campbell

                       US-DOCS\109825133                                           CASE NO. 3:15-cv-00578-WQH-AGS
ATTORNEYS AT LAW
   SAN DIEGO                                                        15      OMNIBUS DECL. OF R. HOWARD ISO DEFS.’
                                                                               MOTIONS FOR SUMMARY JUDGMENT
    Case 3:15-cv-00578-WQH-AGS Document 425 Filed 08/02/19 PageID.23183 Page 17 of 24


                   1
                          Ex.                    Description                       Date(s)         Page(s)
                   2
                                  Industries, Marine Construction and Design
                   3
                                  Company (Johns Dep. Exhibit 18)
                   4
                                  California Regional Water Quality Control    Mar. 14, 2012     7184-7234
                   5
                                  Board San Diego Region Cleanup and
                   6       42.
                                  Abatement Order No. R9-2012-0024
                   7
                                  (Johns Dep. Exhibit 19; Kolb Dep. Exhibit
                   8
                                  36)
                   9
                           43.    Port Master Plan (Johns Dep. Exhibit 29)       Aug. 2017       7235-7377
              10
              11                  California EPA, Office of Environmental        Oct. 2013       7378-7382
              12           44.    Health Hazard Assessment, Information
              13                  About Eating Fish from San Diego Bay
              14                  (Johns Dep. Exhibit 34)
              15                  Convair Lagoon Basis of Design Report by       June 1992       7383-7432
              16           45.    Teledyne Ryan Aeronautical to California
              17                  Regional Water Quality Control Board
              18                  (Johns Dep. Exhibit 54)
              19                  NOAA National Marine Fisheries Service,      Sept. 10, 2009    7433-7439
              20                  2008 San Diego Bay Eelgrass Inventory
              21           46.    and Bathymetry Update, San Diego
              22                  Unified Port District Environmental
              23                  Advisory Committee (Maher Dep. Exhibit
              24                  89)
              25                  Coastal Development Permit – Convair          Oct. 24, 1996    7440-7444
                           47.
              26                  Lagoon Sandcapping Project (Maher Dep.
              27                  Exhibit 93)
                           48.    Resolution 93-325, Convair Lagoon             Oct. 19, 1993    7445-7455
              28

                       US-DOCS\109825133                                         CASE NO. 3:15-cv-00578-WQH-AGS
ATTORNEYS AT LAW
   SAN DIEGO                                                      16      OMNIBUS DECL. OF R. HOWARD ISO DEFS.’
                                                                             MOTIONS FOR SUMMARY JUDGMENT
    Case 3:15-cv-00578-WQH-AGS Document 425 Filed 08/02/19 PageID.23184 Page 18 of 24


                   1
                          Ex.                    Description                        Date(s)         Page(s)
                   2
                                  Remediation Final Environmental Impact
                   3
                                  Report/Remedial Action Plan, Filing of
                   4
                                  Notice of Determination (Maher Dep.
                   5
                                  Exhibit 94)
                   6
                                  Coastal Development Permit – Sediment         Aug. 31, 2004     7456-7483
                   7
                           49.    Remediation and Aquatic Enhancement at
                   8
                                  Former Campbell Shipyard (Maher Dep.
                   9
                                  Exhibit 95)
              10
                                  Lease Termination Agreement between San       Nov. 16, 1999     7484-7517
              11
                           50.
                                  Diego Unified Port District and Campbell
              12
                                  Industries (Bennett Dep. Exhibit 132)
              13
                                  San Diego Anglers Foundation Warriors on      May 18, 2019      7518-7526
              14
                           51.
                                  the Water Next Event (Giffen Dep. Exhibit
              15
                                  168)
              16
                                  Port-Sponsored Events – 23rd Annual           Feb. 16, 2019     7527-7528
              17
                           52.
                                  Open Bay Bass Tournament (Giffen Dep.
              18
                                  Exhibit 169)
              19
              20                  Blue Economy Agreement Between San            Sept. 15, 2017    7529-7572

              21                  Diego Unified Port District and San Diego
                           53.
              22                  Bay Aquaculture, LLC for Shellfish Flupsy

              23                  Demonstration Project (Giffen Dep.

              24                  Exhibit 183)

              25                  Blue Economy Agreement Between San             July 23, 2018    7573-7619

              26           54.    Diego Unified Port District and Sunken

              27                  Seaweed, LLC for Seaweed Farm

              28                  Demonstration Project (Giffen Dep.

                       US-DOCS\109825133                                          CASE NO. 3:15-cv-00578-WQH-AGS
ATTORNEYS AT LAW
   SAN DIEGO                                                      17       OMNIBUS DECL. OF R. HOWARD ISO DEFS.’
                                                                              MOTIONS FOR SUMMARY JUDGMENT
    Case 3:15-cv-00578-WQH-AGS Document 425 Filed 08/02/19 PageID.23185 Page 19 of 24


                   1
                          Ex.                    Description                        Date(s)         Page(s)
                   2
                                  Exhibit 186)
                   3
                                  City of San Diego, Chollas Creek and           July 16, 2010    7620-7945
                   4       55.
                                  Paleta Creek Storm Drain Characterization
                   5
                                  Study (Bedient Dep. Exhibit 11)
                   6
                                  Letter to California Regional Water Quality   Feb. 20, 1991     7946-7949
                   7
                                  Control Board, San Diego Unified “Port
                   8
                           56.    District Should Not Be Added as
                   9
                                  Responsible Party For Compliance For
              10
                                  NPDES Permits” (Holman Dep. Exhibit
              11
                                  196)
              12
                                  City of San Diego, Downtown Anchorage           July 2010       7950-8229
              13
                           57.    B Street Broadway Piers Storm Drain
              14
                                  Characterization Study Final report
              15
                                  (Bedient Dep. Exhibit 12)
              16
                                  Fuglevand’s Cost Estimates for 9 San          June 19, 2019     8230-8232
              17
                           58.    Diego Bay Dredging Scenarios (April 5
              18
                                  Report & May 8, 2019 Supplement)
              19
                                  (Fuglevand Dep. Exhibit 6)
              20
              21                  Draft Final Basis of Design Memorandum          Aug. 2013       8233-8236

              22           59.    San Diego Shipyard Sediment Site, North

              23                  Shipyard by Anchor QEA, L.P. (Fuglevand

              24                  Dep. Exhibit 12)

              25                  Comprehensive Annual Financial Report          Dec. 8, 2015     8237-8547
                           60.
              26                  City of San Diego Fiscal Year Ended June

              27                  30, 2015 (Kolb Dep. Exhibit 38)
                           61.    California Regional Water Quality Control     Nov. 18, 2015     8548-8804
              28

                       US-DOCS\109825133                                          CASE NO. 3:15-cv-00578-WQH-AGS
ATTORNEYS AT LAW
   SAN DIEGO                                                        18     OMNIBUS DECL. OF R. HOWARD ISO DEFS.’
                                                                              MOTIONS FOR SUMMARY JUDGMENT
    Case 3:15-cv-00578-WQH-AGS Document 425 Filed 08/02/19 PageID.23186 Page 20 of 24


                   1
                          Ex.                     Description                          Date(s)         Page(s)
                   2
                                  Board, San Diego Region, Order No. R9-
                   3
                                  2013-0001 (Kolb Dep. Exhibit 41)
                   4
                                  San Diego Bay Watershed Management                 June 2015       8805-9238
                   5       62.
                                  Area Water Quality Improvement Plan
                   6
                                  (Kolb Dep. Exhibit 42)
                   7
                           63.    State Lands Commission Benchmark                      2016         9239-9247
                   8
                                  Rental Rates (Cicchetti Dep. Exhibit 13)
                   9
                                  Order on Joint Motion for Determination of       Apr. 21, 2015     9248-9270
              10
                           64.    Good Faith Settlement, City of San Diego
              11
                                  v. National Steel & Shipbuilding Co., Case
              12
                                  No. 09-cv-2275-WQH (BGS) (S.D. Cal.)
              13
                                  Order Confirming Good Faith Settlement,          May 12, 2015      9271-9274
              14
                           65.    City of San Diego v. National Steel &
              15
                                  Shipbuilding Co., Case No. 09-cv-2275-
              16
                                  WQH (JLB) (S.D. Cal.)
              17
              18           66.    City of San Diego’s Rule 26(a)(1) Initial        May 12, 2017      9275-9288

              19                  Disclosures

              20           67.    City of San Diego’s First Amended Rule            Oct. 10, 2017    9289-9303

              21                  26(a)(1) Initial Disclosures

              22           68.    San Diego Unified Port District’s Amended        Feb. 26, 2019     9304-9320

              23                  Damages and Abatement Disclosures

              24                  San Diego Unified Port District’s Second          Apr. 4, 2019     9321-9338
                           69.
              25                  Amended Damages and Abatement

              26                  Disclosures

              27           70.    San Diego Unified Port District’s                May 10, 2019      9339-9351

              28                  Supplemental Answers to Pharmacia

                       US-DOCS\109825133                                             CASE NO. 3:15-cv-00578-WQH-AGS
ATTORNEYS AT LAW
   SAN DIEGO                                                       19         OMNIBUS DECL. OF R. HOWARD ISO DEFS.’
                                                                                 MOTIONS FOR SUMMARY JUDGMENT
    Case 3:15-cv-00578-WQH-AGS Document 425 Filed 08/02/19 PageID.23187 Page 21 of 24


                   1
                          Ex.                     Description                       Date(s)         Page(s)
                   2
                                  LLC’s Special Interrogatories (Set Six [SI
                   3
                                  Nos. 17 and 18]
                   4
                                  Plaintiff City of San Diego’s Amended          July 3, 2019     9352-9365
                   5
                           71.    Fifth Supplemental Responses to
                   6
                                  Pharmacia LLC’s Special Interrogatories
                   7
                                  (Set One)
                   8
                                  Final Environmental Impact Report/Final         Oct. 1993       9366-9707
                   9
                           72.    Remedial Action Plan, Convair Lagoon
              10
                                  Remediation, Ogden Env. and Energy
              11
                                  Services
              12
                           73.    Convair Lagoon Post Closure Monitoring        Aug. 14, 2018     9708-9770
              13
                                  Report, Geosyntec Consultants
              14
                                  Resolution 2003-197, Campbell Sediment         Dec. 2, 2003     9771-9815
              15
                                  Remediation Aquatic Enhancement
              16
                           74.
                                  Project: Certification of Final
              17
                                  Supplemental Environmental Impact
              18
                                  Report
              19
              20                  California Regional Water Quality Control      July 10, 2013    9816-9892

              21                  Board, San Diego Region, Order No. R9-
                           75.
              22                  2013-0093, Waste Discharge Requirements

              23                  for National Steel and Shipbuilding

              24                  Company

              25                  California Regional Water Quality Control      Aug. 4, 2017     9893-9914

              26           76.    Board, San Diego Region, Investigative

              27                  Order No. R9-2017-0082, An Order

              28                  Directing Continental Maritime of San

                       US-DOCS\109825133                                          CASE NO. 3:15-cv-00578-WQH-AGS
ATTORNEYS AT LAW
   SAN DIEGO                                                        20     OMNIBUS DECL. OF R. HOWARD ISO DEFS.’
                                                                              MOTIONS FOR SUMMARY JUDGMENT
    Case 3:15-cv-00578-WQH-AGS Document 425 Filed 08/02/19 PageID.23188 Page 22 of 24


                   1
                          Ex.                    Description                         Date(s)         Page(s)
                   2
                                  Diego, the California Department of
                   3
                                  Transportation, and the City of San Diego
                   4
                                  to Submit Technical Reports Pertaining to
                   5
                                  an Investigation of Sediment Chemistry in
                   6
                                  San Diego Bay Adjacent to Continental
                   7
                                  Maritime of San Diego
                   8
                                  Letter from San Diego Regional Water           May 13, 2019      9915-9923
                   9
                                  Quality Control Board, Order R9-2019-
              10
                                  0106 for Denial of Water Quality
              11           77.
                                  Certification and Waiver of Waste
              12
                                  Discharge Requirements for the Otay Hills
              13
                                  Construction Aggregate and Inert Debris
              14
                                  Engineered Fill Operation Project
              15
                                  Order on Good Faith Settlement, City of         July 10, 2014    9924-9972
              16
                           78.    San Diego v. National Steel & Shipbuilding
              17
                                  Co., Case No. 09-cv-2275- WQH (JLB)
              18
                                  (S.D. Cal.)
              19
                                  Settlement Agreement, City of San Diego         Oct. 2, 2015     9973-10008
              20
                           79.
                                  v. National Steel & Shipbuilding Co., Case
              21
                                  No. 09-cv-2275-WQH (JLB) (S.D. Cal.)
              22
                                  Letter from Anchor QEA to California            July 14, 2016      10009-
              23
                                  Regional Water Quality Control Board,                               10030
              24
                           80.
                                  San Diego Region, attaching Final Cleanup
              25
                                  and Abatement Completion Report San
              26
                                  Diego Shipyard Sediment Site
              27
                           81.    Letter from California Regional Water          Nov. 23, 2016       10031-
              28

                       US-DOCS\109825133                                           CASE NO. 3:15-cv-00578-WQH-AGS
ATTORNEYS AT LAW
   SAN DIEGO                                                         21     OMNIBUS DECL. OF R. HOWARD ISO DEFS.’
                                                                               MOTIONS FOR SUMMARY JUDGMENT
    Case 3:15-cv-00578-WQH-AGS Document 425 Filed 08/02/19 PageID.23189 Page 23 of 24


                   1
                          Ex.                    Description                         Date(s)         Page(s)
                   2
                                  Quality Control Board, San Diego Region,                            10034
                   3
                                  to BAE Systems Ship Repair Inc. and
                   4
                                  NASSCO re North Shipyard Remedial
                   5
                                  Action Plan Implementation Report; Final
                   6
                                  Cleanup and Abatement Completion
                   7
                                  Report – San Diego Sediment Site
                   8
                                  Excerpts of State Water Resources Control       June 5, 2018       10035-
                   9
                                  Board, Staff Report and Substitute                                  10039
              10
                           82.    Environmental Document for Amendments
              11
                                  to the Water Quality Control Plan for
              12
                                  Enclosed Bays and Estuaries – Part 1:
              13
                                  Sediment Quality
              14
                                  Letter from San Diego Bay Environmental         Feb. 5, 2019       10040-
              15
                                  Restoration Fund to California Regional                             10041
              16
                           83.
                                  Water Quality Control Board, San Diego
              17
                                  Region, Year 2 Post – Remedial
              18
                                  Monitoring Progress Report
              19
                                  San Diego Unified Port District, Draft         Aug. 11, 2015       10042-
              20
                                  Resolution Authorizing Contingent Fee                               10044
              21
                           84.
                                  Agreement with Jackson Gilmour &
              22
                                  Dobbs, PC, For Legal Services Related to
              23
                                  SDUPD v. Monsanto (redacted)
              24
                           85.    Deposition Transcript of Port Expert James     June 25, 2019       10045-
              25
                                  R. Olson                                                            10157
              26
              27           86.    Spreadsheet of Analysis of Invoices               Undated          10158-

              28                  attached to Trapp Report (Luthy Ex. 8)                              10175

                       US-DOCS\109825133                                           CASE NO. 3:15-cv-00578-WQH-AGS
ATTORNEYS AT LAW
   SAN DIEGO                                                       22       OMNIBUS DECL. OF R. HOWARD ISO DEFS.’
                                                                               MOTIONS FOR SUMMARY JUDGMENT
    Case 3:15-cv-00578-WQH-AGS Document 425 Filed 08/02/19 PageID.23190 Page 24 of 24


                   1
                          Ex.                    Description                        Date(s)         Page(s)
                   2
                           87.    Spreadsheet of Shipyard Invoices (Luthy          Undated          10176-
                   3
                                  Ex. 9)                                                             10182
                   4
                                  Order Confirming Good Faith Settlement,       Nov. 13, 2015       10183-
                   5
                           88.    City of San Diego v. National Steel &                              10188
                   6
                                  Shipbuilding Co., Case No. 09-cv-2275-
                   7
                                  WQH (JLB) (S.D. Cal.)
                   8
                   9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

                       US-DOCS\109825133                                          CASE NO. 3:15-cv-00578-WQH-AGS
ATTORNEYS AT LAW
   SAN DIEGO                                                      23       OMNIBUS DECL. OF R. HOWARD ISO DEFS.’
                                                                              MOTIONS FOR SUMMARY JUDGMENT
